DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 4, 6, 7, 9 – 15, 17 – 25 and 27 – 34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3 – 6, 13 – 15, 18, 23 – 25, 28 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cirik et al. (US 2019/0306765 A1; hereinafter “Cirik”) in view of Kwon et al. (US 2019/0150010 A1;hereinafter “Kwon”) and further in view of Ahn et al. (US 2020/0178338 A1; hereinafter “Ahn”)
For claim 1, Cirik teaches Cirik teaches providing, to a first cell, a beam failure indication ,associated with a beam of a secondary cell (see paragraph 0239; a wireless device may stop uplink transmissions for an SCell based on determining a failure of a BFR procedure for that SCell. Based on stopping the uplink transmissions, the wireless device may transmit an uplink notification of a failure of a BFR procedure for the SCell via uplink resources of a first cell (e.g. PCell)), wherein the beam failure indication is provided (see paragraph 0244; uplink notification of a failure of a BFR procedure for an SCell may be based on beam reporting via a PUCCH, an RRC message, and/or a MAC CE. The uplink notification may comprise an identity of the SCell associated with the beam failure; where PUCCH is a scheduling request); and providing, based at least in part on providing the beam failure indication, a beam index report to a second cell or the first cell, wherein the beam index report is to cause recovery of the secondary cell to be triggered (see paragraph 0251; wireless device 2201 may initiate a BFR 
For claim 3, Cirik teaches wherein the first cell and the second cell are a same cell (see paragraph 0053; This serving cell may be referred to as the Primary Cell (PCell). In the downlink, a carrier corresponding to the PCell may be a DL Primary Component Carrier (PCC). In the uplink, a carrier may be an UL PCC. Secondary Cells ( SCells) may be configured to form together with a PCell a set of serving cells, for example, depending on wireless device capabilities. In a downlink, a carrier corresponding to an SCell may be a downlink secondary component carrier (DL SCC). In an uplink, a carrier may be an uplink secondary component carrier (UL SCC). An SCell may or may not have an uplink carrier; cells formed as serving cell).
For claim 4, Cirik teaches wherein the first cell is a primary cell, wherein the primary cell is in a same cell group as the secondary cell (see paragraph 0053; This serving cell may be referred to as the Primary Cell (PCell). In the downlink, a carrier corresponding to the PCell may be a DL Primary Component Carrier (PCC). In the uplink, a carrier may be an UL PCC. Secondary Cells ( SCells) may be configured to form together with a PCell a set of serving cells, for example, depending on wireless device capabilities. In a downlink, a carrier corresponding to an SCell may be a downlink secondary component carrier (DL SCC). In an uplink, a carrier may be an uplink secondary component carrier (UL SCC). An SCell may or may not have an uplink carrier).

For claim 13, Cirik teaches wherein the recovery of the secondary cell is based at least in part on a dynamic random access channel (RACH) procedure associated with beam pairing between the secondary cell and the UE (see paragraph 0274; wireless device may initiate a random access procedure for a beam failure recovery for the second cell based on, for example, reaching a number of beam failure instance indications for the second cell. The number of beam failure instance indications may be configured by a higher layer (e.g., an RRC layer). The beam failure instance indications may comprise, for example, an indication of a beam failure instance from a physical layer of the wireless device to a medium-access layer of the wireless device. The beam failure instance may comprise assessing the one or more first RSs with radio quality lower than a first threshold).
For claim 14, Cirik teaches wherein the recovery of the secondary cell is based at least in part on a downlink control information (DCI) beam update associated with the secondary cell (see paragraph 0241; wireless device may, based on a failure of a BFR for an SCell, stop monitoring at least one PDCCH in the one or more CORESETs of the SCell. The one or more CORESETs may comprise a dedicated CORESET and/or a common CORESET. The dedicated CORESET 
For claim 15, Cirik teaches wherein the recovery of the secondary cell is based at least in part on a media access control (MAC) control element beam update associated with the secondary cell (see paragraph 0242; on receiving an uplink notification of a failure of a BFR procedure for an SCell, a base station may deactivate and/or release the SCell. The deactivating and/or the releasing of the SCell may be performed via MAC CE signaling).
For claim 18, Cirik teaches a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors configured to (see paragraph 0290): provide, to a first cell, a beam failure indication associated with a beam of a secondary cell (see paragraph 0239; a wireless device may stop uplink transmissions for an SCell based on determining a failure of a BFR procedure for that SCell. Based on stopping the uplink transmissions, the wireless device may transmit an uplink notification of a failure of a BFR procedure for the SCell via uplink resources of a first cell (e.g. PCell)), wherein the beam failure indication is provided (see paragraph 0244; uplink notification of a failure of a BFR procedure for an SCell may be based on beam reporting via a PUCCH, an RRC message, and/or a MAC CE. The uplink notification may comprise an identity of the SCell associated with the beam failure; where PUCCH is a scheduling request), and provide, based at least in part on providing the beam failure indication, a beam index report to a second cell or the first cell, wherein the beam index report is to cause recovery of the secondary cell to be triggered (see paragraph 0251; wireless device 2201 may initiate a BFR procedure (e.g., a random access procedure) of the second cell 2202. Based on initiating the BFR procedure, the wireless device 2201 may at step 2308 (FIG. 23), and as also shown at time T2 (FIG. 22), start a BFR timer (if configured) 
For claim 23, Cirik teaches wherein the recovery of the secondary cell is based at least in part on a dynamic random access channel (RACH) procedure associated with beam pairing between the secondary cell and the UE (see paragraph 0274; wireless device may initiate a random access procedure for a beam failure recovery for the second cell based on, for example, reaching a number of beam failure instance indications for the second cell. The number of beam failure instance indications may be configured by a higher layer (e.g., an RRC layer). The beam failure instance indications may comprise, for example, an indication of a beam failure instance from a physical layer of the wireless device to a medium-access layer of the wireless device. The beam failure instance may comprise assessing the one or more first RSs with radio quality lower than a first threshold).
For claim 24, Cirik teaches wherein the recovery of the secondary cell is based at least in part on a downlink control information (DCI) beam update associated with the secondary cell (see paragraph 0241; wireless device may, based on a failure of a BFR for an SCell, stop monitoring at least one PDCCH in the one or more CORESETs of the SCell. The one or more CORESETs may comprise a dedicated CORESET and/or a common CORESET. The dedicated CORESET may be used, for example, to receive a response (e.g., DCI) from a base station to complete a BFR procedure).
For claim 25, Cirik teaches wherein the recovery of the secondary cell is based at least in part on a media access control (MAC) control element beam update associated with the secondary cell (see paragraph 0242; on receiving an uplink notification of a failure of a BFR procedure 
For claim 28, Cirik teaches one or more instructions that, when executed by one or more processors of a user equipment (UE), cause the one or more processors to (see paragraph 0290): provide, to a first cell, a beam failure indication associated with a beam of a secondary cell (see paragraph 0239; a wireless device may stop uplink transmissions for an SCell based on determining a failure of a BFR procedure for that SCell. Based on stopping the uplink transmissions, the wireless device may transmit an uplink notification of a failure of a BFR procedure for the SCell via uplink resources of a first cell (e.g. PCell)), wherein the beam failure indication is provided (see paragraph 0244; uplink notification of a failure of a BFR procedure for an SCell may be based on beam reporting via a PUCCH, an RRC message, and/or a MAC CE. The uplink notification may comprise an identity of the SCell associated with the beam failure; where PUCCH is a scheduling request); and provide, based at least in part on providing the beam failure indication, a beam index report to a second cell or the first cell, wherein the beam index report is to cause recovery of the secondary cell to be triggered (see paragraph 0251; wireless device 2201 may initiate a BFR procedure (e.g., a random access procedure) of the second cell 2202. Based on initiating the BFR procedure, the wireless device 2201 may at step 2308 (FIG. 23), and as also shown at time T2 (FIG. 22), start a BFR timer (if configured) and/or initiate a candidate beam identification procedure. For the candidate beam identification procedure, the wireless device 2201 may identify a first RS (e.g., the Second RS 2) in the one or more second RSs. The first RS may be associated with a BFRQ resource of the one or more BFRQ resources).  Cirik fails to explicitly teach wherein the beam index report includes information that identifies a beam index corresponding to a preferred beam associated with the 
For claim 30, Cirik teaches means for providing, to a first cell, a beam failure indication associated with a beam of a secondary cell (see paragraph 0239; a wireless device may stop uplink transmissions for an SCell based on determining a failure of a BFR procedure for that .  



Claim Rejections - 35 USC § 103
Claim(s) 2, 19 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cirik, Kwon and Ahn as applied to claim(s) 1, 18 or 28 above, and further in view of Fan et al. (US 2019/0280756 A1; hereinafter “Fan”).
For claim 2, Cirik, Kwon and Ahn teaches all of the claimed subject matter with the exception of wherein the beam is associated with ultra-reliable low-latency traffic.  Fan from the field of communication similar to that of Cirik teaches beam failure recovery according to the 
For claim 19, Cirik, Kwom and Ahn teaches all of the claimed subject matter with the exception of wherein the beam is associated with ultra-reliable low-latency traffic.  Fan from the field of communication similar to that of Cirik teaches beam failure recovery according to the embodiments as described above may be applicable in many kinds of applications such as URLLC (Ultra Reliable and Low Latency Communication), MTC (Machine Type of Communication), eMBB (enhanced Mobile Broadband), or mMTC (Massive Machine Type of Communication) (see paragraph 0084).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the traffic of beams in the beam recovery of Cirik be URLLC traffic as taught by Fan.  The motivation for doing this is to provide for an efficient system which is more robust that can accommodate multiple application types. 
For claim 29, Cirik, Kwom and Ahn teaches all of the claimed subject matter with the exception of wherein the beam is associated with ultra-reliable low-latency traffic.  Fan from the field of communication similar to that of Cirik teaches beam failure recovery according to the embodiments as described above may be applicable in many kinds of applications such as . 

Claim Rejections - 35 USC § 103
Claim(s) 12 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cirik, Kwon and Ahn as applied to claim(s) 1 or 18 above, and further in view of Pan et al. (US 2020/0059398 A1; hereinafter “Pan”).
For claim 12, Cirik, Kwon and Ahn teaches all of the claimed subject matter with the exception of wherein the beam index report is provided in a same communication as the beam failure indication.  Pan from the field of communications similar to that of Cirik teaches WTRU may identify a candidate beam for resolving the beam failure condition described above and may transmit a beam failure recovery request to the network entity. Such a beam failure recovery request may also be referred to herein as a beam recovery request. The WTRU may identify the candidate beam by measuring beam quality on at least one of a CSI-RS or a SSB. The WTRU may indicate the candidate beam in the beam failure recovery request. The beam failure recovery request may be transmitted using a Physical Random Access Channel (PRACH) resource or a Physical Uplink Control Channel (PUCCH) resource (see paragraph 0004).  Therefore, it would have been obvious to one skilled in the art to include the candidate beams 
For claim 22, Cirik, Kwon and Ahn teaches all of the claimed subject matter with the exception of wherein the beam index report is provided in a same communication as the beam failure indication.  Pan from the field of communications similar to that of Cirik teaches WTRU may identify a candidate beam for resolving the beam failure condition described above and may transmit a beam failure recovery request to the network entity. Such a beam failure recovery request may also be referred to herein as a beam recovery request. The WTRU may identify the candidate beam by measuring beam quality on at least one of a CSI-RS or a SSB. The WTRU may indicate the candidate beam in the beam failure recovery request. The beam failure recovery request may be transmitted using a Physical Random Access Channel (PRACH) resource or a Physical Uplink Control Channel (PUCCH) resource (see paragraph 0004).  Therefore, it would have been obvious to one skilled in the art to include the candidate beams (beam index) in the beam recovery request as taught by Pan into the beam recovery of Cirik.  The motivation for doing this is to provide for an efficient system where resources are saved. 

Allowable Subject Matter
Claim(s) 7, 9 – 11, 17, 20, 21, 27 and 31 – 34 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Guo et al. (US 2018/0302889 A1; Zhou et al. (US 2020/0404693 A1) and Jung et al. (US 2021/0144703 A1) are cited to show a FAST SECONDARY CELL RECOVERY FOR ULTRA-RELIABLE LOW-LATENCY COMMUNICATION.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY MUI whose telephone number is (571)270-1420.  The examiner can normally be reached on Mon - Thurs. 9 - 3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GARY MUI/Primary Examiner, Art Unit 2464